DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 09/21/2021.
Claims 1 – 14 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KODAMA et al. (JP 2016114536) in view of Carrasco Zanini (20190015971).

As to claim 1, KODAMA et al. (hereinafter KODAMA) discloses a position detection device comprising a magnetic member (2); and a retainer (25) that extends in an axial direction and retains the magnetic member (2), the magnetic member (2) including a magnet (2) that extends in the axial direction and has a cross-section orthogonal to the axial direction, and a first maximum outer diameter in a radial direction orthogonal to the axial direction, the cross-section having a substantially constant area in the axial direction, and  a first magnetic yoke (T2) that is disposed adjacent to a first end of the magnet (2) in the axial direction and has a second maximum outer diameter in the radial direction, the second maximum outer diameter being greater than the first maximum outer diameter (Fig. 3 - 6).

    PNG
    media_image1.png
    551
    380
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    796
    media_image2.png
    Greyscale

KODAMA fails to explicitly disclose that a first magnetic yoke that is disposed adjacent to and disposed to face a first end of the magnet in the axial direction and has a second maximum outer diameter in the radial direction, the second maximum outer diameter being greater than the first maximum outer diameter.
Carrasco Zanini (hereinafter Carrasco) discloses a compact magnetic vehicle wherein a first magnetic yoke (218A) that is disposed adjacent to a first end of the magnet (235) in the axial direction and has a second 
+
    PNG
    media_image3.png
    568
    657
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KODAMA in view of the teachings of Carrasco wherein the first magnetic yoke that is disposed adjacent to and disposed to face a first end of the magnet in the axial 
As to claim 2, KODAMA discloses that the magnetic member (2) further includes a second magnetic yoke (T2) that is disposed adjacent to a second end of the magnet (235) and has a third maximum outer diameter in the radial direction, the second end of the magnet being opposite to the first end of the magnet adjacent to the first magnetic yoke, the third maximum outer diameter being greater than the first maximum outer diameter (Note Fig. 3).
KODAMA fails to explicitly disclose a second magnetic yoke that is disposed adjacent to and disposed to face a second end of the magnet and has a third maximum outer diameter in the radial direction, the second end of the magnet being opposite to the first end of the magnet adjacent to the first magnetic yoke, the third maximum outer diameter being greater than the first maximum outer diameter.
Carrasco discloses a compact magnetic vehicle a second magnetic yoke (217A) that is disposed adjacent to and disposed to face a second end of the magnet (235) and has a third maximum outer diameter in the 
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KODAMA in view of the teachings of Carrasco wherein the second magnetic yoke that is disposed adjacent to a second end of the magnet and has a third maximum outer diameter in the radial direction, the second end of the magnet being opposite to the first end of the magnet adjacent to the first magnetic yoke, the third maximum outer diameter being greater than the first maximum outer diameter would allow the magnetic yoke to concentrate the magnetic field resulting in providing a relatively high attractive force.
As to claim 3, Carrasco discloses that the magnetic member (235) further includes a second magnetic yoke (217A), the magnet (235), the first magnetic yoke (218A), and the second magnetic yoke (218A) each have a columnar or cylindrical appearance with a height in the axial direction (Fig. 2A).

As to claim 4, KODAMA discloses the magnet (2) has a first thickness (MW) in the axial direction, the first magnetic yoke (T2, TH) has a second thickness in the axial direction, the second magnetic yoke (T2, TH) has a third thickness in the axial direction, and the first thickness (MW) is greater than the second thickness (T2, TH) and the third thickness (T2, TH).
As to claim 5, KODAMA discloses a position detection device comprising  a magnetic unit (101) including a magnetic member (2), and a retainer (25) that extends in an axial direction and retains the magnetic member (2), the magnetic member including a magnet (2) that extends in the axial direction and has a cross-section orthogonal to the axial direction, and a first maximum outer diameter in a radial direction orthogonal to the axial direction, the cross-section having a substantially constant area in the axial direction, and a first magnetic yoke (T2) that is disposed adjacent to the magnet (2) in the axial direction and has a second maximum outer diameter in the radial direction, the second maximum outer diameter being greater than the first maximum outer diameter; and a sensor (3) configured to detect a magnetic field that changes in association with a movement of the magnetic unit (2) along the axial direction (Fig. 3 - 6).
KODAMA fails to explicitly disclose that a first magnetic yoke that is disposed adjacent to and disposed to face the magnet in the axial direction 
Carrasco Zanini (hereinafter Carrasco) discloses a compact magnetic vehicle wherein a first magnetic yoke (218A) that is disposed adjacent to and disposed to face the magnet (235) in the axial direction and has a second maximum outer diameter in the radial direction, the second maximum outer diameter being greater than the first maximum outer diameter (Fig. 2A)
+
    PNG
    media_image3.png
    568
    657
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KODAMA in view of the teachings of Carrasco wherein the first magnetic yoke that is disposed adjacent to and disposed to face a first end of the magnet in the axial direction and has a second maximum outer diameter in the radial direction, the second maximum outer diameter being greater than the first 
As to claim 6, KODAMA discloses that the sensor (3) is configured to detect one or both of an orientation of the magnetic field and an intensity of the magnetic field (2).
As to claim 7, KODAMA discloses an operation unit (4) that is configured to detect a position of the magnetic unit (2) relative to the sensor (3) on a basis of the magnetic field detected by the sensor.
As to claim 8, KODAMA discloses a position detection device comprising  a magnet (2) that extends in an axial direction and has a cross-section orthogonal to the axial direction, and a first maximum outer diameter in a radial direction orthogonal to the axial direction, the cross-section having a substantially constant area in the axial direction; and a magnetic yoke (T2) that is disposed adjacent to the magnet (M) in the axial direction and has a second maximum outer diameter in the radial direction, the second maximum outer diameter being greater than the first maximum outer diameter (Fig. 7 and 8).

    PNG
    media_image4.png
    588
    828
    media_image4.png
    Greyscale

KODAMA fails to explicitly disclose that a first magnetic yoke that is disposed adjacent to and disposed to face the magnet in the axial direction and has a second maximum outer diameter in the radial direction, the second maximum outer diameter being greater than the first maximum outer diameter.
Carrasco Zanini (hereinafter Carrasco) discloses a compact magnetic vehicle wherein a first magnetic yoke (218A) that is disposed adjacent to and disposed to face the magnet (235) in the axial direction and has a second maximum outer diameter in the radial direction, the second 
+
    PNG
    media_image3.png
    568
    657
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KODAMA in view of the teachings of Carrasco wherein the first magnetic yoke that is disposed adjacent to and disposed to face a first end of the magnet in the axial 
As to claim 9, KODAMA fails to disclose that the first magnetic yoke has an outer end surface that is orthogonal to the axial direction, the first end has an outer end surface that is orthogonal to the axial direction, and the outer end surface of the first magnetic yoke and the outer end surface of the first end face each other in the axial direction.  Carrasco discloses that the first magnetic yoke (218A) has an outer end surface that is orthogonal to the axial direction, the first end has an outer end surface that is orthogonal to the axial direction, and the outer end surface of the first magnetic yoke (218A) and the outer end surface of the first end face each other in the axial direction (Fig. 2A).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KODAMA in view of the teachings of Carrasco such that the first magnetic yoke has an outer end surface that is orthogonal to the axial direction, the first end has an outer end surface that is orthogonal to the axial direction, and the outer end surface of the first magnetic yoke and the 
As to claims 10 - 11, KODAMA fails to disclose that the first magnetic yoke has an outer end surface that is orthogonal to the axial direction, the magnet has an outer end surface that is orthogonal to the axial direction, and the outer end surface of the first magnetic yoke and the outer end surface of the first end face each other in the axial direction.
Carrasco discloses that the first magnetic yoke (218A) has an outer end surface that is orthogonal to the axial direction, the magnet has an outer end surface that is orthogonal to the axial direction, and the outer end surface of the first magnetic yoke (218A) and the outer end surface of the first end face each other in the axial direction (Fig. 2A).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KODAMA in view of the teachings of Carrasco such that the first magnetic yoke has an outer end surface that is orthogonal to the axial direction, the magnet has an outer end surface that is orthogonal to the axial direction, and the outer end surface of the first magnetic yoke and the outer end surface of the first end face each other in the axial 
As to claims 12 - 14, KODAMA fails to disclose that the outer end surface of the first magnetic yoke covers the outer end surface of the first end face each other in the axial direction.  Carrasco discloses that the outer end surface of the first magnetic yoke (218A) covers the outer end surface of the first end face (235) each other in the axial direction (Fig. 2A). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of KODAMA in view of the teachings of Carrasco such the outer end surface of the first magnetic yoke covers the outer end surface of the first end face each other in the axial direction would allow the magnetic yoke to concentrate the magnetic field resulting in providing a relatively high attractive force.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858